Case: 12-1637   Document: 25    Page: 1   Filed: 10/26/2012




          NOTE: This order is nonprecedential.


   Wniteb ~tates QCourt of §ppeaIs
       for tbe jfeberaI QCircuit

 JOAO CONTROL & MONITORING SYSTEMS, LLC
   (FORMERLY KNOWN AS JOAO CONTROL &
 MONITORING SYSTEMS OF CALIFORNIA, LLC),
             Plaintiff-Appellant,

                           v.
            SMARTVUE CORPORATION,
                Defendant-Appellee,

                         AND

 XANBOO, INC. (NOW KNOWN AS AT&T DIGITAL
                 LIFE, INC.),
                  Defendant.


                       2012-1637


   Appeal from the United States District Court for the
Central District of California in case no. 10-CV-1909,
Judge David O. Carter.


                     ON MOTION


                      ORDER
Case: 12-1637        Document: 25   Page: 2   Filed: 10/26/2012




JOAO CONTROL    v. SMARTVUECORPORATION                     2


    Joao Control & Monitoring Systems, LLC moves to re-
form the caption to remove Xanboo, Inc. from the appeal.

     It is this court's usual practice to include in the cap-
tion all parties that participated in the court below, even
if they are no longer participating in the case on appeal.
Because Xanboo, Inc. is not involved in this appeal,
however, the court grants the motion to the extent that
the official caption is revised to indicate that only Smart-
vue Corporation is an appellee in this matter.

      Accordingly,

      IT Is ORDERED THAT:

    The motion is granted to the extent that the official
caption is revised as reflected above.

                                     FOR THE COURT


                                      /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s25